931 So. 2d 1004 (2006)
Gregory R. PRICE, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D06-1096.
District Court of Appeal of Florida, Third District.
June 7, 2006.
Gregory R. Price, in proper person.
Charles J. Crist, Jr., Attorney General, for respondent.
Before GREEN, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
Petitioner, Gregory R. Price, files this petition for writ of habeas corpus. With respect to petitioner's claims regarding the reliability of the fingerprint identification, those claims and his claim for habeas corpus relief are denied on the merits. See State v. Armstrong, 920 So. 2d 769 (Fla. 3d DCA 2006). To the extent the petition *1005 otherwise attempts to state a claim for habeas corpus relief regarding ineffective assistance of appellate counsel, we deny that claim as well. Claims of ineffective assistance of appellate counsel may not be used to camouflage issues that should have been presented on direct appeal or in a postconviction motion. See Rutherford v. Moore, 774 So. 2d 637, 647-48 (Fla.2000) (appellate counsel does not render ineffective assistance by failing to raise a claim of ineffective trial counsel on direct appeal); Thompson v. State, 759 So. 2d 650, 663 (Fla.2000).
Petition denied.